TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00337-CR



                                  Michael Alexander, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
        NO. D-1-DC-13-201709, HONORABLE KAREN SAGE, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Michael Alexander was charged with the felony offense of assault

family violence, habitual offender. After the amount of bond was set at $500,000, Alexander filed

a pretrial application for writ of habeas corpus, seeking to reduce the amount of bond to an

unspecified amount below $100,000, an amount which Alexander claimed was “excessive and

unreasonable.” The district court held a hearing on the application. At the conclusion of the hearing,

the district court lowered the bond amount to $200,000 but otherwise denied relief. Alexander has

filed a notice of appeal from the district court’s ruling from the bench.
                It is well established that a written and signed appealable order is a prerequisite to

invoking this Court’s appellate jurisdiction.1 No such order appears in the record.2 We do not have

jurisdiction to review the district court’s ruling from the bench.3

                In a case in which there has been a ruling from the bench but no written order has

been entered, we would ordinarily treat the notice of appeal as prematurely filed, abate the appeal,

and remand the case to the trial court for preparation of an appealable order.4 In this case, however,

there is an additional jurisdictional defect that cannot be cured. While this appeal was pending,

Alexander was tried and convicted of the offense for which he was charged.5 Because Alexander

is no longer subject to pretrial confinement, the appeal of the district court’s ruling on Alexander’s




        1
           See Tex. R. App. P. 26.2(a)(1); State v. Rosenbaum, 818 S.W.2d 398, 402 (Tex. Crim.
App. 1991); Dewalt v. State, 417 S.W.3d 678, 685 n.32 (Tex. App.—Austin 2013, pet. ref’d); Ortiz
v. State, 299 S.W.3d 930, 933 (Tex. App.—Amarillo 2009, no pet.); State v. Cox, 235 S.W.3d 283,
285 (Tex. App.—Fort Worth 2007, no pet.); State v. Shaw, 4 S.W.3d 875, 878 (Tex. App.—Dallas
1999, no pet.); see also Broussard v. State, No. 01-10-00458-CR, 2010 Tex. App. LEXIS 8360,
at *3-5 (Tex. App.—Houston [1st Dist.] Oct. 14, 2010, no pet.) (mem. op., not designated for
publication) (collecting cases holding that docket-sheet entries and oral rulings from bench do not
qualify as appealable orders).
        2
         Additionally, the record is lacking a trial-court certification of Alexander’s right of appeal.
See Tex. R. App. P. 25.2(d).
        3
           See State v. Sanavongxay, 407 S.W.3d 252, 258-59 (Tex. Crim. App. 2012) (“[W]ithout
‘an order,’ we have no evidence of the required finality of a ruling; an oral ruling is subject to change
after further discussion or presentation of contrary law or precedent. Only a writing suffices.”).
        4
         See Tex. R. App. P. 27.1(b); Dewalt, 417 S.W.3d at 685 n.32; Ex parte Crenshaw,
25 S.W.3d 761, 764 (Tex. App.—Houston [1st Dist.] 2000, pet. ref’d); State v. Rollins, 4 S.W.3d
453, 454 & n.1 (Tex. App.—Austin 1999, no pet.).
        5
        Alexander’s appeal from his conviction is currently pending in this Court under appellate
cause number 03-14-00290-CR.

                                                   2
pretrial application for writ of habeas corpus has been rendered moot, and we therefore lack

jurisdiction to consider it.6

                We dismiss the appeal for want of jurisdiction.



                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed for Want of Jurisdiction

Filed: July 18, 2014

Do Not Publish




        6
          See Martinez v. State, 826 S.W.2d 620, 620 (Tex. Crim. App. 1992); Armendarez v. State,
798 S.W.2d 291, 291 (Tex. Crim. App. 1990); Henriksen v. State, 500 S.W.2d 491, 494 (Tex. Crim.
App. 1973); Delangel v. State, 132 S.W.3d 491, 494 (Tex. App.—Houston [1st Dist.] 2004, no pet.);
Oldham v. State, 5 S.W.3d 840, 846 (Tex. App.—Houston [14th Dist.] 1999, pet. ref’d); Bennet
v. State, 818 S.W.2d 199, 200 (Tex. App.—Houston [14th Dist.] 1991, no pet.).

                                                 3